Citation Nr: 0607862	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-25 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for pulmonary 
tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran's appeal also initially included the issue of 
entitlement to service connection for coronary artery 
disease. However, he withdrew this issue from appellate 
consideration during a May 2004 VA Video Conference hearing 
before the undersigned.  In a decision of March 2005 the 
Board denied service connection for residuals of a right leg 
and foot disability and service connection for a left index 
finger disability.  The issues of service connection for PTB 
and for a back disorder were remanded to the RO.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In the remand of March 2005 the Board instructed the RO to 
afford the veteran an orthopedic examination to determine the 
etiology of the veteran's claimed low back disability.  The 
examining physician was to thoroughly review the claims 
folder prior to rendering a medical opinion as to whether or 
not the veteran had any current back disability that was 
etiologically related to service.  The requested examination 
was performed in June 2005, but the examiner did not have the 
claims folder available for review and he also stated that he 
was unable to review the electronic medical records.  

Also, the Board, in its March 2005 remand instructed the RO 
to afford the veteran a pulmonary examination to determine if 
the veteran had PTB due to service.  Again, the examining 
physician was to thoroughly review the claims folder prior to 
rendering a medical opinion.  This requested examination was 
also performed in June 2005, but the examiner did not have 
the claims folder available for review.  In addition, it was 
indicated that he veteran had pulmonary function tests 
pending in conjunction with the June 2005 examination and 
that an attempt would be made to afford the veteran a chest 
x-ray.  No report of either the pulmonary function tests or 
chest x-ray is in the claims folder.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998). In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance." Id.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain reports of any 
pulmonary function tests and/or chest 
x-rays conducted in conjunction with 
the June 2005 VA pulmonary examination 
and associate them with the claims 
folder.  

2.	The claims folder should then be 
submitted to the examiners who 
conducted the VA orthopedic and 
pulmonary examinations in June 2005. 
After a review of the claims folder, 
the examiners should submit an addendum 
to the June 2005 examinations 
containing any additional comments or 
alterations to the examinations deemed 
appropriate.  If the physicians who 
conducted the June 2005 VA pulmonary 
and orthopedic examinations are not 
available, the necessary review may be 
conducted by other VA physicians.  

3.	Then, the RO should review the 
veteran's claims.  If the benefits 
sought remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


